MEMORANDUM **
Ping Lun Tam, a native of Hong Kong and citizen of China, petitions for review of an order of the Board of Immigration Appeals adopting and affirming an immigration judge’s (“U”) removal order. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary decision to deny Tam relief under former section 212(c). See 8 U.S.C. § 1252(a)(2)(B)(ii).
We also conclude that Tam has not raised a colorable due process challenge to the IJ’s decision over which we could exercise jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“Although we retain jurisdiction to review due process challenges, a petitioner must allege at least a colorable constitutional violation.... Martinez-Rosas’ claim that the IJ denied her right to due process by misapplying the facts of her ease to the applicable law does not meet this requirement.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.